                 Case 2:20-mj-00144-CKD Document 7 Filed 11/20/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-MJ-144-CKD
12                                Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(d) AND EXCLUSION OF TIME
14   ISMAEL HUAZO-JARDINEZ,                              DATE: December 2, 2020
                                                         TIME: 2:00 p.m.
15                                Defendant.             COURT: Hon. Allison Claire
16

17          Plaintiff United States of America, by and through its attorney of record, Assistant United States

18 Attorney James R. Conolly, and defendant Ismael Huazo-Jardinez, both individually and by and through

19 his counsel of record, Jesse Santana, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on September 16, 2020, and defendant first appeared

21 before a judicial officer of the Court in which the charges in this case were pending on October 7, 2019.

22 At the defendant’s request, citing time needed for defense counsel preparation, the court set a

23 preliminary hearing date of December 2, 2020, and the defendant agreed to waive any time beyond the

24 14 days after the initial appearance.

25          2.      By this stipulation, the parties jointly now move for an extension of time of the

26 preliminary hearing date to February 22, 2021, at 2:00 p.m., before the duty Magistrate Judge, pursuant

27 to Rule 5.1(d) of the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required

28 to allow the defense reasonable time for preparation, which is impacted in part by defense counsel’s

      STIPULATION                                        1
                 Case 2:20-mj-00144-CKD Document 7 Filed 11/20/20 Page 2 of 4


 1 schedule of trials and the logistical requirements caused by the COVID-19 pandemic for all court

 2 proceedings, as well as for the government’s continuing investigation of the case. The defendant waives

 3 the additional time between December 2, 2020, and February 22, 2021, and parties further agree that the

 4 interests of justice served by granting this continuance outweigh the best interests of the public and the

 5 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 6          3.      The parties agree that good cause exists for the extension of time, and that the extension

 7 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 8 Therefore, the parties request that the time between December 2, 2020, and February 22, 2021, be

 9 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

10

11          IT IS SO STIPULATED.

12
     Dated: November 19, 2020                                MCGREGOR W. SCOTT
13                                                           United States Attorney
14
                                                             /s/ JAMES R. CONOLLY
15                                                           JAMES R. CONOLLY
                                                             Assistant United States Attorney
16

17
     Dated: November 19, 2020                                /s/ JESSE SANTANA
18                                                           JESSE SANTANA
19                                                           Counsel for Defendant
                                                             ISMAEL HUAZO-JARDINEZ
20

21

22

23

24

25

26

27

28

      STIPULATION                                        2
                 Case 2:20-mj-00144-CKD Document 7 Filed 11/20/20 Page 3 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-154-AC
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                            5.1(d) AND EXCLUDING TIME
14   ISMAEL HUAZO-JARDINEZ,                               DATE: December 2, 2020
                                                          TIME: 2:00 p.m.
15                                Defendant.              COURT: Hon. Allison Claire
16

17

18          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on November 19, 2020.

20 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

21 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

22 5.1(d) of the Federal Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

24 of justice served by granting this continuance outweigh the best interests of the public and the defendant

25 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

26 not adversely affect the public interest in the prompt disposition of criminal cases.

27          THEREFORE, FOR GOOD CAUSE SHOWN:

28          1.      The date of the preliminary hearing is extended to February 22, 2021, at 2:00 p.m.


      [PROPOSED] FINDINGS AND ORDER                        1
                Case 2:20-mj-00144-CKD Document 7 Filed 11/20/20 Page 4 of 4


 1         2.      Defendants shall appear at that date and time before the Magistrate Judge on duty.

 2         3.      The time between December 2, 2020, and February 22, 2021, shall be excluded from

 3 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 4

 5

 6         IT IS SO ORDERED.

 7 Dated: November 19, 2020

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                     2
